Determination of respondent Department of Housing Preservation and Development, dated January 17, 2003, after a hearing, which granted respondent East Midtown Plaza Housing’s application for a certificate of eviction, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J], entered January 30, 2004) dismissed, with costs.
The determination was supported by substantial evidence. The record, including inferences and assessments of credibility, provides ample evidence that petitioners failed to meet the requirements of primary residency and/or family relationship for the right to succeed to the Mitchell-Lama apartment in question, in accordance with rules governing the rental of space in city-aided limited profit housing companies (28 RCNY 3-02 [n] [4]; [p] [3]; Matter of Shupack v Dayton Towers Corp., 203 AD2d 134 [1994]).
We have considered petitioners’ remaining arguments and *291find them unavailing. Concur — Tom, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.